ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                              )
Engineered Machined Products, Inc.            )       ASBCA No. 594 79
                                              )
Under Contract No. W56HZV-06-C-0467           )

APPEARANCES FOR THE APPELLANT:                        Paul A. Debolt, Esq.
                                                      Christina K. Scopin, Esq.
                                                      Bart Stupak, Esq.
                                                       Venable LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Lawrence S. Rabyne, Esq.
                                                       Senior Trial Attorney
                                                       Defense Contract Management Agency
                                                       Arlington Heights, IL

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 3 August 2015



                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59479, Appeal of
Engineered Machined Products, Inc., rendered in conformance with the Board's
Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals